Title: To Thomas Jefferson from David Gelston, 24 January 1805
From: Gelston, David
To: Jefferson, Thomas


                  
                     Sir,
                     New York, Jany. 24th. 1805.
                  
                  Soon after the receipt of your letter of the 30th ultimo, I received the enclosed from Mr Lee—the Fabius having put into New Port—
                  I have been in constant expectation of the arrival of the Ship in this Port, but have not since heard anything further from her—from the peculiar quality of the wine, and not knowing, but some circumstance might happen to compel the unlading of the ship at New Port, I take the liberty to suggest to you, the propriety of writing to some person at that place, to secure the wine in a warm cellar, until the present extreme severity of the weather, shall so far abate, as to justify shipping it to the City of Washington—
                  In the mean time, should the ship arrive here, I shall take the best care of the wine in my power—
                  I have the honor to be, very respectfully, Sir, your obedient servant
                  
                     David Gelston 
                     
                  
               